ORDER

PER CURIAM.
Defendant appeals his convictions, by a jury, of stealing from a person, § 570.030, RSMo 1986. He was sentenced by the court as a prior, persistent and class X offender to a sixteen year prison term. Defendant also appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. A written opinion would have no precedential value nor serve any jurisprudential purpose. Rule 30.25(b); Rule 84.16(b).